SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
FIRST LIEN CREDIT AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(this “Amendment”) is dated as of April 28, 2009 and entered into by and among
SKILLED HEALTHCARE GROUP, INC. (formerly known as SHG Holding Solutions, Inc.),
a Delaware corporation (“Company”), THE REVOLVING LENDERS LISTED ON THE
SIGNATURE PAGES HEREOF (“Revolving Lenders”), and CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent (in such capacity, “Administrative Agent”) and
Collateral Agent (in such capacity, “Collateral Agent”), and, for purposes of
Section 5 hereof, CERTAIN SUBSIDIARIES OF COMPANY LISTED ON THE SIGNATURE PAGES
HEREOF (“Credit Support Parties”), and is made with reference to that certain
Second Amended and Restated First Lien Credit Agreement dated as of December 27,
2005, by and among Skilled Healthcare Group, Inc. (formerly known as Fountain
View, Inc.), SHG Holding Solutions, Inc., the lenders listed party thereto,
Administrative Agent and Collateral Agent, as amended by that certain First
Amendment to Second Amended and Restated First Lien Credit Agreement dated as of
January 31, 2007 (as so amended and as it may have been amended, supplemented or
otherwise modified to the date hereof, the “Credit Agreement”). Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

RECITALS

WHEREAS, Company and each Revolving Lender identified on the signature pages
hereof as an Extending Revolving Lender (such Revolving Lenders, the “Extending
Revolving Lenders”) desire to amend the Credit Agreement to extend the Revolving
Loan Commitment Termination Date of such Extending Revolving Lenders as provided
herein and the other Revolving Lender identified on the signature pages hereof
as a Non-Extending Revolving Lender (such Revolving Lender, the “Non-Extending
Revolving Lender”) desires to enter into this Second Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT



1.1   Amendments to Subsection 1.1: Definitions.  

A. Subsection 1.1 of the Credit Agreement is hereby amended by adding thereto
the following definitions, which shall be inserted in proper alphabetical order:

“Non-Extended Revolving Commitment” means any Revolving Loan Commitments of the
Non-Extending Revolving Lender (as defined in the Second Amendment) and its
assigns that have not been extended to June 15, 2012 after the Second Amendment
Effective Date as contemplated by the Second Amendment and clause (i) of the
definition of Revolving Loan Commitment Extension Date, it being understood that
the amount of the Non-Extended Revolving Loan Commitments is $11,000,000 as of
the Second Amendment Effective Date and the Non-Extended Revolving Loan
Commitments shall be reduced following the Second Amendment Effective Date to
the extent that any assignee of such Non-Extended Revolving Loan Commitments
delivers to the Company and the Administrative Agent a written agreement
reasonably satisfactory to the Company and the Administrative Agent extending
such Commitments to June 15, 2012.

“Revolving Loan Commitment Extension Date” means the earlier of (i) the first
Business Day prior to June 15, 2010 on which all of the Non-Extended Revolving
Loan Commitments have been extended to June 15, 2012 pursuant to written
agreements delivered and reasonably satisfactory to the Company and the
Administrative Agent, or (ii) in the event that the Non-Extending Revolving
Lender Assignment and related Revolving Loan Commitment reduction occurs on
June 15, 2010 as contemplated by Section 2 of the Second Amendment and no Event
of Default has occurred and is continuing as of such date, June 15, 2010.

“Second Amendment” means that certain Second Amendment to this Agreement dated
as of April 28, 2009 by and among the Company, the Revolving Lenders party
thereto, Administrative Agent, Collateral Agent and, for purposes of Section 5
thereof only, certain Subsidiaries of the Company listed on the signature pages
thereto.

“Second Amendment Effective Date” means the date on which the Second Amendment
becomes effective in accordance with its terms.

B. Subsection 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Revolving Loan Commitment Termination Date” therein and replacing
it with the following:

“Revolving Loan Commitment Termination Date” means (i) prior to the Revolving
Loan Commitment Extension Date, June 15, 2010, and (ii) on and after the
Revolving Loan Commitment Extension Date, June 15, 2012; provided however,
solely for the purpose of Section 3 herein, as of and after the Second Amendment
Effective Date, the Revolving Loan Commitment Termination Date shall be June 15,
2012.

SECTION 2. ASSIGNMENT AND CONCURRENT VOLUNTARY REDUCTION OF REVOLVING LOAN
COMMITMENT AMOUNT OF NON-EXTENDING REVOLVING LENDER

A. Assignment. In the event that as of June 15, 2010, the Revolving Loan
Commitment Extension Date has not occurred as contemplated by clause (i) of the
definition thereof, the total utilization of the Revolving Loan Commitments is
not greater than the Revolving Loan Commitments of all Extending Revolving
Lenders, and no Event of Default has occurred and is continuing as of June 15,
2010, all Revolving Lenders holding Non-Extended Revolving Loan Commitments
(such Lender(s), the “Assigning Lender”) shall be deemed to have irrevocably
sold and assigned to each Extending Revolving Lender, and each such Extending
Revolving Lender shall be deemed to have irrevocably purchased and assumed on a
pro rata basis from such Revolving Lenders all of such Revolving Lender(s)
rights and obligations under the Credit Agreement with respect to the
Non-Extended Revolving Loan Commitments and related Assigned Interest (as
defined and set forth in the form of Assignment and Assumption attached as
Exhibit A hereto) (such assignment shall be referred to herein as the
“Non-Extending Revolving Lender Assignment”), it being understood that the
Non-Extending Revolving Lender Assignment shall constitute an assignment of the
Non-Extended Revolving Loan Commitments in the aggregate as of June 15, 2010,
that each Extending Revolving Lender shall acquire a ratable portion of the
Assigned Interest in proportion to the Revolving Loan Exposure of that Extending
Revolving Lender as compared with the Revolving Loan Exposure of all Extending
Revolving Lenders as further set forth in the Non-Extending Revolving Lender
Assignment and that any such Assigning Lender and Extending Revolving Lender
shall complete and execute a Non-Extending Revolving Lender Assignment in the
event the Non-Extending Revolving Lender Assignment occurs. For purpose of this
paragraph, “Extending Revolving Lender” means each of the Extending Revolving
Lenders (as defined in the Recitals of this Second Amendment), any Revolving
Lender that has agreed to extend any part of the Non-Extending Revolving Loan
Commitments as contemplated by the Second Amendment and clause (i) of the
definition of Revolving Loan Commitment Extension Date and their respective
assigns.

B. Reduction of Revolving Loan Commitment Amount. The Company and the other
parties hereto acknowledge and agree that concurrently with the making of the
Non-Extending Revolving Lender Assignment on June 15, 2010, pursuant to
Section 2.4B(ii) of the Credit Agreement, the Revolving Loan Commitment Amount
under the Credit Agreement shall be permanently and irrevocably reduced by the
amount of the Non-Extending Revolving Loan Commitments on June 15, 2010 and
shall reduce the amount of the Revolving Loan Commitment of each Revolving
Lender proportionately to its Pro Rata Share. The Revolving Loan Commitment
reduction set forth in this Section 2(B) shall be irrevocable.

SECTION 3. CONDITIONS TO EFFECTIVENESS

Section 1 and Section 2 of this Amendment shall become effective only upon the
satisfaction of the following conditions precedent (the date such conditions are
fulfilled is hereafter referred to as the “Second Amendment Effective Date”):

A. Corporate Documents. On or before the Second Amendment Effective Date,
Company shall, and shall cause each Credit Support Party to, deliver to
Revolving Lenders (or to Administrative Agent with sufficient originally
executed copies, where appropriate, for each Revolving Lender and its counsel),
with respect to Company or such Credit Support Party, as the case may be, the
following:

(i) a Secretary’s Certificate of the Company (executed by its corporate
secretary or assistant secretary), in form and substance reasonably satisfactory
to Administrative Agent and dated the Second Amendment Effective Date,
(a) certifying (i) that the Organizational Documents of Company attached thereto
are true, correct and complete copies and in full force and effect as of the
Second Amendment Effective Date and (ii) as to the signature and incumbency of
the officers of Company and (b) certifying, as being in full force and effect
without modification or amendment, and attaching the resolutions of the
Governing Body of Company approving and authorizing the execution, delivery, and
performance of this Amendment and the performance of the Amended Agreement (as
defined below); and

(ii) a Secretary’s Certificate or Secretary’s Certificates of each Credit
Support Party (executed by its corporate secretary or assistant secretary), as
applicable, in form and substance reasonably satisfactory to Administrative
Agent and dated the Second Amendment Effective Date, (a) certifying (i) that the
Organizational Documents of each Credit Support Party previously delivered to
the Administrative Agent in connection with the Credit Agreement, the Existing
First Lien Credit Agreement or otherwise, as applicable, are in full force and
effect as of the Second Amendment Effective Date and have not been amended,
restated, supplemented or otherwise modified in any respect since the date of
such delivery, and (ii) as to the signature and incumbency of the officers of
each Credit Support Party and (b) certifying, as being in full force and effect
without modification or amendment, and attaching the resolutions of the
Governing Body of each Credit Support Party approving and authorizing the
execution, delivery, and performance of this Amendment and the performance of
the Amended Agreement.

B. Amendment. Administrative Agent shall have executed this Amendment and
received a counterpart of this Amendment that bears the signature of Company,
each of the Lenders with Revolving Loan Exposure and each of the Credit Support
Parties.

C. Assignment. On or prior to the Second Amendment Effective Date, CapitalSource
Finance LLC and Barclays Bank PLC (“Barclays”) shall have entered into an
Assignment Agreement whereby Capital Source shall have assigned $10,000,000 of
its Revolving Loan Commitments to Barclays on the terms and conditions described
therein, such assignment shall be effective on or prior to the Second Amendment
Effective Date and Barclays shall have executed the Second Amendment as a
Extending Revolving Lender.

D. Opinion of Counsel. On or before the Second Amendment Effective Date, Company
shall have delivered to Revolving Lenders (or to Administrative Agent with
sufficient originally executed copies, where appropriate, for each Revolving
Lender and its counsel) originally executed copies of one or more favorable
written opinions of Latham & Watkins LLP, special counsel for Loan Parties, in
form and substance reasonably satisfactory to Administrative Agent and its
counsel, dated as of the Second Amendment Effective Date, with respect to the
enforceability of this Amendment and the Amended Agreement, and as to such other
matters as Administrative Agent acting on behalf of Revolving Lenders may
reasonably request.

E. Amendment Fee. Company shall have paid to Administrative Agent for the
ratable benefit of each Extending Revolving Lender with Revolving Loan Exposure
that shall have executed this Amendment on or prior to 5:00 PM New York City
time on Tuesday, April 28, 2009 an amendment fee equal to a percentage of the
Revolving Loan Exposure of all Extending Revolving Lenders as agreed by Company
and Administrative Agent and communicated to each Lender with Revolving Loan
Exposure.

F. Other Fees and Expenses. Company shall have paid all other fees and expenses
due in connection with this Amendment and that certain engagement letter (the
“Engagement Letter”) between Company, Credit Suisse Securities (USA) LLC and
Banc of America Securities LLC.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Revolving Lenders and Administrative Agent to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein,
Company represents and warrants to each Lender and Administrative Agent that the
following statements are true, correct and complete as of the Second Amendment
Effective Date:

A. Corporate Power and Authority. Company has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, this Amendment and the
Credit Agreement as amended by this Amendment (the “Amended Agreement”).

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of this Amendment and the Amended Agreement have been duly
authorized by all necessary corporate action on the part of Company.

C. No Conflict. The execution and delivery by Company of this Amendment and the
performance by Company of this Amendment and the Amended Agreement do not and
will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Company or any of its Subsidiaries, the Organizational
Documents of Company or any of its Subsidiaries or any order, judgment or decree
of any court or other agency of government binding on Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company or any of its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders and other Liens permitted
under the Amended Agreement), or (iv) require any approval of stockholders or
any approval or consent of any Person under any Contractual Obligation of
Company or any of its Subsidiaries which have not been obtained, except for such
violations, conflicts, breaches, defaults or failures to obtain approvals or
consents which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

D. Governmental Consents. The execution and delivery by Company of this
Amendment and the performance by Company of this Amendment and the Amended
Agreement do not and will not require any Governmental Authorizations or notice
to, or other action to, with or by, any Government Authority or registration,
consent or approval or other action under any Healthcare Regulations, except for
such Governmental Authorizations, registrations, consents, approvals or notices
which the failure to obtain could not reasonably be expected either individually
or in the aggregate to result in a Material Adverse Effect.

E. Binding Obligation. This Amendment has been duly executed and delivered by
Company and this Amendment and the Amended Agreement are the legally valid and
binding obligations of Company, enforceable against Company in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 5 of the Amended Agreement
are and will be true, correct and complete in all material respects on and as of
the date hereof and the Second Amendment Effective Date to the same extent as
though made on and as of such dates, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such
earlier date.

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.

SECTION 5. ACKNOWLEDGEMENT AND CONSENT

Each Subsidiary Guarantor (each individually a “Credit Support Party” and
collectively, the “Credit Support Parties”) has read this Amendment and consents
to the terms hereof and further hereby confirms and agrees that, notwithstanding
the effectiveness of this Amendment, the obligations of such Credit Support
Party under, and the Liens granted by such Credit Support Party as collateral
security for the indebtedness, obligations and liabilities evidenced by the
Credit Agreement and the other Loan Documents pursuant to, each of the Loan
Documents to which such Credit Support Party is a party shall not be impaired
and each of the Loan Documents to which such Credit Support Party is a party is,
and shall continue to be, in full force and effect and is hereby confirmed and
ratified in all respects.

Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Credit Support
Party is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such Credit
Support Party to any future amendments to the Credit Agreement.

SECTION 6. MISCELLANEOUS

A. Reference to and Effect on the Original Credit Agreement and the Other Loan
Documents.

(i) On and after the Second Amendment Effective Date, each reference in the Loan
Documents to the “Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.

(ii) Except as specifically amended by this Amendment, all Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under any of the Loan Documents.

B. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

D. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

[Remainder of this page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

COMPANY:

SKILLED HEALTHCARE GROUP, INC.

By: /s/ Roland Rapp
Name: Roland Rapp
Title: CAO/Secretary


ADMINISTRATIVE AGENT:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent

By: /s/ Karim Blasetti
Name: Karim Blasetti
Title: Vice President


By: /s/ Karl M. Studer
Name: Karl M. Studer
Title: Director

REVOLVING LENDERS:

Credit Suisse, Cayman Islands Branch
as an Extending Revolving Lender

By: /s/ Karim Blasetti
Name: Karim Blasetti
Title: Vice President


By: /s/ Karl M. Studer
Name: Karl M. Studer
Title: Director

Bank of America N.A.


as an Extending Revolving Lender

By: /s/ Jill J. Hogan
Name: Jill J. Hogan
Title: Vice President


Barclays Bank PLC
as an Extending Revolving Lender

By: /s/ Diane Rolfe
Name: Diane Rolfe
Title: Director


JPMorgan Chase Bank, N.A.


as an Extending Revolving Lender

By: /s/ Dawn Lee Lum
Name: Dawn Lee Lum
Title: Executive Director


UBS Loan Finance LLC
as an Extending Revolving Lender

By: /s/ Marie Haddad
Name: Marie Haddad
Title: Associate Director


By: /s/ Mary E. Evans
Name: Mary E. Evans
Title: Associate Director

Wells Fargo Foothill, LLC


as an Extending Revolving Lender

By: /s/ Daniel Morihiro
Name: Daniel Morihiro
Title: Vice President


CapitalSource Finance LLC
as a Non-Extending Revolving Lender

By: /s/ Christopher J. Blagg
Name: Christopher J. Blagg
Title: Authorized Signatory


      CREDIT SUPPORT PARTIES:  


   
ALBUQUERQUE HEIGHTS HEALTHCARE AND REHABILITATION
CENTER, LLC,
a Delaware limited liability company
   
ALEXANDRIA CARE CENTER, LLC,
a Delaware limited liability company
   
ALTA CARE CENTER, LLC dba ALTA GARDENS CARE CENTER,
a Delaware limited liability company
   
ANAHEIM TERRACE CARE CENTER, LLC,
a Delaware limited liability company
   
BALDWIN HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
BAY CREST CARE CENTER, LLC,
a Delaware limited liability company
   
BELEN MEADOWS HEALTHCARE AND REHABILITATION CENTER,
LLC,
a Delaware limited liability company
   
BLUE RIVER REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
BRIARCLIFF NURSING AND REHABILITATION CENTER GP, LLC,
a Delaware limited liability company
   
BRIARCLIFF NURSING AND REHABILITATION CENTER, LP,
a Delaware limited partnership
By: Briarcliff Nursing and Rehabilitation Center
GP, LLC,
its General Partner
   
BRIER OAK ON SUNSET, LLC,
a Delaware limited liability company
   
CAMERON NURSING AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
CANYON TRANSITIONAL REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
CAREHOUSE HEALTHCARE CENTER, LLC,
a Delaware limited liability company
   
CARMEL HILLS HEALTHCARE AND REHABILITATION CENTER,
LLC,
a Delaware limited liability company
   
CARSON SENIOR ASSISTED LIVING, LLC,
a Delaware limited liability company
   
CHESTNUT PROPERTY, LLC,
a Delaware limited liability company
   
CLAIRMONT BEAUMONT GP, LLC,
a Delaware limited liability company
   
CLAIRMONT BEAUMONT, LP,
a Delaware limited partnership
By: Clairmont Beaumont GP, LLC,
its General Partner
   
CLAIRMONT LONGVIEW GP, LLC,
a Delaware limited liability company
   
CLAIRMONT LONGVIEW, LP,
a Delaware limited partnership
By: Clairmont Longview GP, LLC,
its General Partner
   
CLOVIS HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
COLONIAL NEW BRAUNFELS CARE CENTER, LP dba COLONIAL
MANOR CARE CENTER,
a Delaware limited partnership
By: Colonial New Braunfels GP, LLC,
its General Partner
   
COLONIAL NEW BRAUNFELS GP, LLC,
a Delaware limited liability company
   
COLONIAL TYLER CARE CENTER, LP,
a Delaware limited partnership
By: Colonial Tyler GP, LLC,
its General Partner
   
COLONIAL TYLER GP, LLC,
a Delaware limited liability company
   
COMANCHE NURSING CENTER GP, LLC,
a Delaware limited liability company
   
COMANCHE NURSING CENTER, LP dba  COMANCHE TRAIL
NURSING CENTER,
a Delaware limited partnership
By: Comanche Nursing Center GP, LLC,
its General Partner
   
CORONADO NURSING CENTER GP, LLC,
a Delaware limited liability company
   
CORONADO NURSING CENTER, LP,
a Delaware limited partnership
By: Coronado Nursing Center GP, LLC,
its General Partner
   
DEVONSHIRE CARE CENTER, LLC,
a Delaware limited liability company
   
EAST SUNRISE PROPERTY, LLC,
a Delaware limited liability company
   
EAST WALNUT PROPERTY, LLC,
a Delaware limited liability company
   
ELMCREST CARE CENTER, LLC,
a Delaware limited liability company
   
EUCLID PROPERTY, LLC,
a Delaware limited liability company
   
EUREKA HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
FLATONIA OAK MANOR GP, LLC,
a Delaware limited liability company
   
FLATONIA OAK MANOR, LP
dba OAK MANOR NURSING CENTER,
a Delaware limited partnership
By: Flatonia Oak Manor GP, LLC,
its General Partner
   
FORT WORTH CENTER OF REHABILITATION, LLC
a Delaware limited liability company
   
FOUNTAIN CARE CENTER, LLC,
a Delaware limited liability company
   
FOUNTAIN SENIOR ASSISTED LIVING, LLC,
a Delaware limited liability company
   
FOUNTAIN VIEW SUBACUTE AND NURSING CENTER, LLC,
a Delaware limited liability company
   
GLEN HENDREN PROPERTY, LLC,
a Delaware limited liability company
   
GRANADA HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
GUADALUPE VALLEY NURSING CENTER GP, LLC,
a Delaware limited liability company
   
GUADALUPE VALLEY NURSING CENTER, LP,
a Delaware limited partnership
By: Guadalupe Valley Nursing Center GP,
LLC, its General Partner
   
HALLETTSVILLE REHABILITATION AND NURSING CENTER, LP,
a Delaware limited partnership
By: Hallettsville Rehabilitation GP, LLC,
its General Partner
   
HALLETTSVILLE REHABILITATION GP, LLC,
a Delaware limited liability company
   
HALLMARK INVESTMENT GROUP, INC.,
a Delaware corporation
   
HALLMARK REHABILITATION GP, LLC,
a Delaware limited liability company
   
HANCOCK PARK REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
HANCOCK PARK SENIOR ASSISTED LIVING, LLC,
a Delaware limited liability company
   
HEMET SENIOR ASSISTED LIVING, LLC,
a Delaware limited liability company
   
HIGHLAND HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
HOLMESDALE HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
HOLMESDALE PROPERTY, LLC,
a Delaware limited liability company
   
HOSPICE CARE INVESTMENTS, LLC,
a Delaware limited liability company
   
HOSPICE CARE OF THE WEST, LLC,
a Delaware limited liability company
   
HOSPITALITY NURSING AND REHABILITATION CENTER, LP
dba LUBBOCK HOSPITALITY HOUSE NURSING AND
REHABILITATION CENTER,
a Delaware limited partnership
By: Hospitality Nursing GP, LLC,
its General Partner
   
HOSPITALITY NURSING GP, LLC,
a Delaware limited liability company
   
LEASEHOLD RESOURCE GROUP, LLC,
a Delaware limited liability company
   
LIBERTY TERRACE HEALTHCARE AND REHABILITATION CENTER,
LLC,
a Delaware limited liability company
   
LIVE OAK NURSING CENTER GP, LLC,
a Delaware limited liability company
   
LIVE OAK NURSING CENTER, LP,
a Delaware limited partnership
By: Live Oak Nursing Center GP, LLC,
its General Partner
   
LOUISBURG HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
MONTEBELLO CARE CENTER, LLC,
a Delaware limited liability company
   
MONUMENT REHABILITATION AND NURSING CENTER, LP
dba MONUMENT HILL REHABILITATION AND NURSING CENTER,
a Delaware limited partnership
By: Monument Rehabilitation GP, LLC,
its General Partner
   
MONUMENT REHABILITATION GP, LLC,
a Delaware limited liability company
   
OAK CREST NURSING CENTER GP, LLC,
a Delaware limited liability company
   
OAK CREST NURSING CENTER, LP,
a Delaware limited partnership
By: Oak Crest Nursing Center GP, LLC,
its General Partner
   
OAKLAND MANOR NURSING CENTER, LP,
a Delaware limited partnership
By: Oakland Manor GP, LLC,
its General Partner
   
OAKLAND MANOR GP, LLC,
a Delaware limited liability company
   
PACIFIC HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
PREFERRED DESIGN, LLC,
a Delaware limited liability company
   
RICHMOND HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
RIO HONDO SUBACUTE AND NURSING CENTER, LLC,
a Delaware limited liability company
   
RIVERVIEW DES MOINES PROPERTY, LLC,
a Delaware limited liability company
   
ROSSVILLE HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
ROYALWOOD CARE CENTER, LLC,
a Delaware limited liability company
   
SANDPIPER HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
SEAVIEW HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
SHARON CARE CENTER, LLC,
a Delaware limited liability company
   
SHAWNEE GARDENS HEALTHCARE AND REHABILITATION CENTER,
LLC,
a Delaware limited liability company
   
SHG RESOURCES, LP,
a Delaware limited partnership
By: Leasehold Resource Group, LLC,
its General Partner
   
SKIES HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
SKILLED HEALTHCARE, LLC,
a Delaware limited liability company
   
SOUTH SWOPE PROPERTY, LLC,
a Delaware limited liability company
   
SOUTHWEST PAYROLL SERVICES, LLC,
a Delaware limited liability company
   
SOUTHWOOD CARE CENTER GP, LLC,
a Delaware limited liability company
   
SOUTHWOOD CARE CENTER, LP,
a Delaware limited partnership
By: Southwood Care Center GP, LLC,
its General Partner
   
SPRING SENIOR ASSISTED LIVING, LLC,
a Delaware limited liability company
   
ST. ANTHONY HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
ST. CATHERINE HEALTHCARE AND REHABILITATION CENTER,
LLC,
a Delaware limited liability company
   
ST. ELIZABETH HEALTHCARE AND REHABILITATION CENTER,
LLC,
a Delaware limited liability company
   
ST. JOHN HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
ST. JOSEPH TRANSITIONAL REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
ST. LUKE HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
ST. THERESA HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
SUMMIT CARE CORPORATION,
a Delaware corporation
   
SUMMIT CARE PHARMACY, INC. dba SKILLED CARE PHARMACY,
a Delaware corporation
   
SYCAMORE PARK CARE CENTER, LLC,
a Delaware limited liability company
   
TEXAS CITYVIEW CARE CENTER GP, LLC,
a Delaware limited liability company
   
TEXAS CITYVIEW CARE CENTER, LP dba CITYVIEW CARE
CENTER,
a Delaware limited partnership
   
By: Texas Cityview Care Center GP, LLC,
its General Partner
   
TEXAS HERITAGE OAKS NURSING AND REHABILITATION CENTER
GP, LLC,
a Delaware limited liability company
   
TEXAS HERITAGE OAKS NURSING AND REHABILITATION
CENTER, LP dba HERITAGE OAKS NURSING AND
REHABILITATION CENTER,
a Delaware limited partnership
   
By: Texas Heritage Oaks Nursing and Rehabilitation
Center GP, LLC,
its General Partner
   
THE CLAIRMONT TYLER GP, LLC,
a Delaware limited liability company
   
THE CLAIRMONT TYLER, LP,
a Delaware limited partnership
   
By: The Clairmont Tyler GP, LLC,
its General Partner
   
THE DALLAS CENTER OF REHABILITATION, LLC
a Delaware limited liability company
   
THE EARLWOOD, LLC,
a Delaware limited liability company
   
THE HEIGHTS OF SUMMERLIN, LLC,
a Delaware limited liability company
   
THE REHABILITATION CENTER OF ALBUQUERQUE, LLC,
a Delaware limited liability company
   
THE REHABILITATION CENTER OF DES MOINES, LLC,
a Delaware limited liability company
   
THE REHABILITATION CENTER OF INDEPENDENCE, LLC,
a Delaware limited liability company
   
THE REHABILITATION CENTER OF RAYMORE, LLC,
a Delaware limited liability company
   
THE WOODLANDS HEALTHCARE CENTER, LP,
a Delaware limited partnership
   
By: The Woodlands Healthcare Center GP, LLC,
its General Partner
   
THE WOODLANDS HEALTHCARE CENTER GP, LLC,
a Delaware limited liability company
   
TOWN AND COUNTRY MANOR GP, LLC,
a Delaware limited liability company
   
TOWN AND COUNTRY MANOR, LP,
a Delaware limited partnership
   
By: Town and Country Manor GP, LLC,
its General Partner
   
VALLEY REALTHCARE CENTER, LLC,
a Delaware limited liability company
   
VILLA MARIA HEALTHCARE CENTER,
LLC dba VILLA MARIA CARE CENTER,
a Delaware limited liability company
   
VINTAGE PARK AT ATCHISON, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT BALDWIN CITY, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT EUREKA, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT FREDONIA, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT GARDNER, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT HIAWATHA, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT HOLTON, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT LENEXA, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT LOUISBURG, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT NEODESHA, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT OSAGE CITY, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT OSAWATOMIE, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT OTTAWA, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT PAOLA, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT STANLEY, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT TONGANOXIE, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT WAMEGO, LLC,
a Delaware limited liability company
   
VINTAGE PARK AT WATERFRONT, LLC,
a Delaware limited liability company
   
WATHENA HEALTHCARE AND REHABILITATION CENTER, LLC,
a Delaware limited liability company
   
WEST SIDE CAMPUS OF CARE GP, LLC,
a Delaware limited liability company
   
WEST SIDE CAMPUS OF CARE, LP,
a Delaware limited partnership
   
By: West Side Campus of Care GP, LLC,
its General Partner
   
WILLOW CREEK HEALTHCARE CENTER, LLC,
a Delaware limited liability company
   
WOODLAND CARE CENTER, LLC,
a Delaware limited liability company
   
By: /s/ Roland G. Rapp
on behalf of each of the entities listed
above
Name: Roland G. Rapp
Title: Secretary and Chief Administrative Officer

